Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered April 1, 1985, convicting her of robbery in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the adequacy of the plea allocution is not preserved for appellate review and, in any event, is without merit. Additionally, the imposed sentence which was specifically negotiated for by the defendant (see, People v Kazepis, 101 AD2d 816), was neither harsh nor excessive under the circumstances of this case. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.